159 F.3d 1358
Dallas Fire Fighters Association, Tony L. Speck, John W.McKinney, Harold Jerpi, Jr., Michael L. McGehee, Joseph E.McKenna, Danny Beck, Curtis P. Julian, Louie McKay, Jr.,Richard Wachsman, Hal Collins, Haskell Willeford, Michael A.Davault, on Behalf of Michael D. Davaultv.City of Dallas, Texas, Dodd Miller, Chief; Jesus A. Cantu,Jr., Tommy Crawford, Paul Edward Davis, RichardEarl Gambrell, Stephen Louis Mulvany,Ronnie W. Roe, Glenn Truex,Bryant E. Tillery, Thomas
NO. 96-11138
United States Court of Appeals,Fifth Circuit.
September 14, 1998
N.D.Tex., 150 F.3d 1438

1
DENIALS OF REHEARING EN BANC.